Title: Notes on Debates, 14 November 1782
From: Madison, James
To: 


Thursday. 14 Novr.
The proceedings were confined to the report of the Committee on the case of Vermont entered on the Journal. As it was notorious that Vermont had uniformly disregarded the Recommendation of Congress of 1779, the report which ascribed the evils prevalent in that district to a late act of N. Y. which violated that recommendation was generally admitted to be unjust & unfair. Mr. Howel was the only member who openly supported it. The Delegates from N. Y. denied the fact that any violation had been committed on the part of that State. The temper of Congress on this occasion as the yeas & nays shew was less favorable to Vermont than on any preceding one. the effect probably of the territorial Cession of N. York to the U. S. In the course of the debate Mr. Howel cited the case of Kentucky as somewhat parallel to that of Vermont, said that the late erection of a separate Court by Virga. for the former resembled the issuing of Commissions by N. Y. to the latter, that the jurisdiction would probably be equally resisted & the same violences would follow as in Vermont. He was called to order by Mr. Madison. The President & the plurality of Congress supported & enforced the call.
